Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 1-19 are pending
Claims 19 is withdrawn
Claims 1-18 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 8/25/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-18, drawn to a method of attenuating type I hypersensitivity comprising a TLR agonist.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/24/2019, 6/09/2020, and 10/06/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007).

Mills teaches a method for attenuating type I hypersensitivity (alias Th2-mediated immune responses) in a subject (Abstract). Specifically, in regard to claim 1, Mills teaches the subject is administered a combination of TLR agonists [0068, 0071, 0075, 0094], see claim 9 of Mills). Furthermore in regard to claim 1, Mills makes obvious that the subject is susceptible to allergen induced asthma ([0004, 0053-0054, 0056, 0062] see claim 5 of Mills).
In regard to claim 2, Mills makes obvious that the subject has been exposed to an allergen such as a subject presenting with “allergic bronchial asthama” [0053].
In regard to claims 3, 17 and 18, Mills makes obvious that the allergen is administered in combination with the TLR agonists ([0166], see Example 5).
In regard to claims 4 and 9-10, Mill teaches that the TLR agonists are a TLR2/1 agonist such as PAM3CSK and a TLR9 agonist such as CpG [0071, 0075].
However, Mills is silent to a preferred embodiment of a method for attenuating type I hypersensitivity in a subject comprising administration of a combination of TLR agonists.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to attenuate a type I hypersensitivity in a subject because each of the individual elements of the instant claims are independently presented by Mills as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007), in view of Yamazaki et al. (PLoS, 2011, 4:1-10).

As discussed previously, Mills suggests a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR9 agonists and the TLR2 agonist.
However, Mills is silent with respect to the TLR2/6 agonist PAM2CSK4.
	With respect to claims 5-8, Yamazaki teaches method for activating regulatory T cells in a subject comprising administering PAM2CSK4 (Abstract, Introduction, see Fig. 3).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR2 agonist as suggested by Mills and substitute PAM2CKS4 as the TLR2 agonists as taught by Yamazaki with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Yamazaki because PAM2CSK3 is a potent activator of TREGs (Abstract & Introduction) and explicitly suggests its use for allergies (p. 6, Discussion, 3rd para.), which would have been advantageous for attenuating the type I hypersensitivity in the method of Mills.  Note that Mills teaches that the activation of Th1 type responses and TREGs by TLR agonists is part of the method to attenuate the Th2 responses ([0080, 0135], see Fig. 15).
prima facie obvious in the absence of evidence to the contrary.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007), in view of Mudde et al., (US2015/0196636, filed 7/02/2013).

As discussed previously, Mills suggests a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR9 agonist.
However, Mills is silent with respect to the TLR9 agonist as a type C ODN such as ODNM362.
	With respect to claims 11-13, Mudde teaches a method for attenuating type I hypersensitivity such as allergic asthma in a subject by administering a TLR9 agonist ([0005-0013, 0036-0043, 0278, 0281-0283], see claims 1, 4, and 5 of Mills), wherein theTLR9 agonist is the type C ODN such as ODNM362 ([0047, 0066, 0265, 0364, 0433-0435, 0455, 0484-0486, 0491], see claim 12 of Mudde).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR9 agonist as suggested by Mills and substitute ODNM362 as the TLR9 agonists as 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007), in view of Yamazaki et al. (PLoS, 2011, 4:1-10). and Mudde et al., (US2015/0196636, filed 7/02/2013)

As discussed previously, Mills suggests a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including TLR2 and TLR9 agonists.
However, Mills is silent with respect to the TLR2/6 agonist PAM2CSK4.
	With respect to claim 14, Yamazaki teaches method for activating regulatory T cells in a subject comprising administering PAM2CSK4 (Abstract, Introduction, see Fig. 3).
prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR2 agonist as suggested by Mills and substitute PAM2CKS4 as the TLR2 agonists as taught by Yamazaki with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Yamazaki because PAM2CSK3 is a potent activator of TREGs (Abstract & Introduction) and explicitly suggests its use for allergies (p. 6, Discussion, 3rd para.), thereby advantageous for attenuating the type I hypersensitivity in the method of Mills.  Note that Mills teaches that the activation of Th1 type responses and TREGs by TLR agonists is part of the method to attenuate the Th2 responses ([0080, 0135], see Fig. 15).
However, Mills is silent with respect to the TLR9 agonist ODNM362.
	With respect to claim 14, Mudde teaches a method for attenuating type I hypersensitivity such as allergic asthma in a subject by administering a TLR9 agonist ([0005-0013, 0036-0043, 0278, 0281-0283], see claims 1, 4, and 5 of Mills), wherein theTLR9 agonist is the type C ODN of ODNM362 comprising SEQ ID NO:69 (5’-tcgtcgtcgttcgaacgacgttgat-3’) corresponding to SEQ ID NO: 2 of instant Application ([0047, 0265, 0364, 0433-0435, 0455, 0484-0486, 0491], see claim 12 of Mudde).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including a TLR9 agonist as suggested by Mills and substitute ODNM362 as the TLR9 agonists as taught by Mudde with a reasonable expectation of success. The ordinary skilled artisan 
Hence, it would have been obvious to practice the taught method comprising the TLR2 agonist of PAM2CSK4 and the TLR9 agonist of ODN362, and the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mills et al., (US2009/0176696, filed 4/18/2007), in view of Yamazaki et al. (PLoS, 2011, 4:1-10). and Mudde et al., (US2015/0196636, filed 7/02/2013), as applied to claims 1 and 14, in further view of Shirota et al., (J Imm, 2000, 164:5575-5582)

As discussed previously, Mills suggests a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR2/6 and TLR9 agonists.
However, Mills is silent with respect to the molar ratio of TLR2 agonist to TLR9 agonist.
laim 16, Yamazaki teaches 10 nmol of the TLR2 agonist PAM2CSK4 is administered to the subject (p. 6, Fig. 3, legend).
Furthermore, in regard to claim 16, Mudde teaches between 0.001 to 2 mg of the TLR9 agonists is administered to the subject [0136]. Since the molecular weight of ODNM362 is about 7,664 g/mol, a middle dose in the range of Mudde of about 0.02 mg would be about 2.5 nmol. 	
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to practice a method for attenuating type I hypersensitivity in a subject comprising administering a combination of TLR agonists including the TLR2 agonsit of PAM2CSK4 and the TLR9 agonist of ODNM362 as suggested by Mills et al. and to choose a dose of said TLR2/TLR9 agonists at a 4:1 molar ratio with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by the known doses used for each of the components individually. In other words, Yamazaki teaches a TLR2 dose of about 10 nmol, and Mudde teaches a TLR9 dose of about 2.5 nmol (i.e., about 20 micrograms), thereby making obvious a 4:1 molar ratio. Although Mudde gives a range of doses in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, similar doses starting at about 10 micrograms of a TLR9 CpG-ODN agonist were known in the prior art for treating type I hypersensitivity in asthma (p. 5577, and Fig. 3 , black boxes of Shirato). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633